Citation Nr: 0001816	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  93-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
shell fragment wound scar, left lateral chest area.

2.  Entitlement to an increased (compensable) evaluation for 
shell fragment wound scar, left posterior chest area.

3.  Entitlement to a total disability rating based on 
individual unemployability (IU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Appellant and his spouse


INTRODUCTION

The veteran had active military service from April 1970 to 
December 1971, and from May 1977 to April 1986.  

This case was previously before the Board and remanded for 
additional development in January 1994, and April 1996.  The 
case was returned to the Board for further appellate 
consideration.  The Board in November 1997 remanded the 
issues of entitlement to a compensable evaluation for scars 
of the left posterior and lateral chest, and entitlement to 
IU benefits.  The case has recently been returned to the 
Board for appellate consideration of these issues


FINDINGS OF FACT

1.  The veteran without good cause failed to report for a VA 
medical examination that was necessary for a determination of 
his claim for increased evaluation for residuals, shell 
fragment wound scars of the left lateral chest area and the 
left posterior chest area.

2.  The veteran has completed the equivalent of a high school 
education; he last worked in 1988 as a laborer and has 
reported no other occupational training of significance.

3.  The veteran's service-connected disabilities, principally 
PTSD, when evaluated in association with his educational 
attainment and occupational experience, are sufficiently 
disabling to render him unable to obtain and retain all kinds 
of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's claims for increase for residuals, shell 
fragment wound scars of the left lateral chest area and the 
left posterior chest area are denied as a matter of law.  38 
C.F.R. 3.655 (1999).

2.  The criteria for to a total compensation rating based on 
IU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Evaluation for scars, left posterior chest and left 
lateral chest.

Factual Background

The RO in June 1972 considered service medical records and a 
contemporaneous VA examination when it granted service 
connection for shell fragment wound scars of the lateral and 
posterior chest.  The RO assigned a noncompensable rating 
under Diagnostic Code 7805 criteria.  A VA examiner reported 
two punctate wounds of the left chest posterior to the level 
of the seventh interspace, two inches in length, that were 
not fixed and without muscle loss.  The diagnosis was shell 
fragment wound of the left thorax.

A VA examiner in April 1992 found two scars of the left mid 
posterior thorax, both dime sized.  The scar nearest the 
midline was depressed, nonadherent and nontender.  The other 
scar was nondepressed, nonadherent and nontender.  The 
diagnosis was shell fragment wound scars, left posterior 
chest area.

The Board in January 1994 and April 1996 asked for an 
examination to evaluate the veteran's wound scar residuals 
but the scars of the chest were not evaluated on VA 
examinations in 1994 and 1996.  The Board in November 1997 
once again asked for an examination.

The record shows that the veteran provided his current 
address in correspondence to the RO in January 1998.  The RO 
requested examinations of muscle and respiratory systems and 
skin other than scars.  He was advised by letter in December 
1998 that examinations were scheduled on two days in January 
1999.  The letter informed him that it was essential to 
report and that failure to do so may adversely affect his 
current or potential benefits.  He was advised that the 
examinations were scheduled in connection with a claim for 
disability benefits.  The record shows that the veteran did 
not report for the scheduled examinations.  He and his 
representative were advised of the failure to report and the 
effect upon the consideration of his claim for increase in a 
supplemental statement of the case issued in March 1999.  


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  For the application of this 
schedule, accurate and fully descriptive medical examinations 
are required, with emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation. AB  v. Brown, 6 Vet. 
App. 35, 38 (1993).

Scars, superficial, poorly nourished, with repeated 
ulceration shall be rated as 10 percent disabling.  
Diagnostic Code 7803.  

Scars, superficial, tender and painful on objective 
demonstration shall be rated as 10 percent disabling.  
Diagnostic Code 7804.

The 10 percent rating will be assigned, when the requirements 
are met, even though the location may be on tip of finger or 
toe, and the rating may exceed the amputation value for the 
limited involvement.  Note following Diagnostic Code 7804.

Scars, other, shall be rated on limitation of function of 
part affected.  Diagnostic Code 7805.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3.

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. 
§ 3.655(a)(b) (1998).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. Id.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be based on the evidence of record.  Id.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation.  Proceedings before VA are 
ex parte in nature, and it is the obligation of VA to assist 
a claimant in developing the facts pertinent to the claim and 
to render a decision that grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

However, monetary benefits to a former prisoner of war will 
not be denied unless the claimant has been offered a complete 
physical examination conducted at a Department of Veterans 
Affairs hospital or outpatient clinic.  

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. Individuals for whom reexaminations have 
been authorized and scheduled are required to report for such 
reexaminations. Paragraphs (b) and (c) of this section 
provide general guidelines for requesting reexaminations, but 
shall not be construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty" to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  Notification for VA 
purposes is a written notice sent to the claimant's last 
address of record.  38 C.F.R. § 3.1(q).


Analysis

The Board has reviewed the record in light of the recent 
decision of the Court in Stegall v. West, 11 Vet. App. 268 
(1998).  In view of the recent legal precedent in Stegall as 
applied to the facts of this appeal, and other applicable 
legal precedent discussed below, it is the opinion of the 
Board that the case should not again be remanded for further 
action.  

The Board has not overlooked the basic regulatory criteria 
for entitlement to increased ratings recited above.  However, 
the determinative factor in the decision to deny the claim 
does not rest upon the merits.  Rather, the unexplained 
failure of the veteran to cooperate in the development of the 
claim made an informed determination of the claim on the 
merits impossible.  The Board is also bound by the 
regulations that require the claim be denied in such 
circumstances.

Further, the Board finds no need to formally include a 
determination of well groundedness as a claim for increase 
accepts an allegation of increased severity as generally 
sufficient to well ground the claim.  

The Board's development of the claim by remand was designed 
to insure that the record was adequate for an informed 
determination.  38 C.F.R. §§ 3.326, 3.327. 

The evidence initially presented to the Board was 
comprehensive but most of the information focused upon the 
superficial scar residuals.  The VA examinations did not 
appear to account for all potentially disabling conditions or 
functional impairment as a result of the well healed 
superficial scars.  The examinations though early 1992 did 
not show symptomatic scars to allow for a compensable 
evaluation under Diagnostic Codes 7803 or 7804. 

The veteran's failure to cooperate has not been justified.  
There is no argument from the veteran or his representative 
regarding good cause for his inaction.  The RO 
conscientiously sought to develop the claim through contact 
with the veteran at his known address at each stage of the 
appeal.  

The veteran was also contacted for a medical examination.  
His situation is clearly different from that presented in 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The veteran's 
whereabouts appears established.  None of the correspondence 
addressed to the veteran pursuant to the 1997 remand has been 
returned as undelivered.  38 C.F.R. § 3.1(q).  

The Board observes that the veteran was advised by the RO 
SSOC of the significance of failing to cooperate in that he 
was told evidence material to the outcome was not available 
for consideration.  

The provisions of 38 C.F.R. § 3.655 applicable to the 
veteran's claim for increase require that his claim be denied 
rather than being decided on the evidence of record.  The 
distinction between treatment of initial compensation claims 
and other claims such as the veteran's claim for increase is 
clear in the regulation.  

The veteran's inaction without good cause has been noted 
previously in this discussion.  As a result, § 3.655(b) 
mandates the claim for increase be denied.  As mentioned 
previously, the Board is bound in its decisions by VA 
regulations but not manual provisions.  38 C.F.R. § 19.5.  

Although none of the recent RO correspondence was returned as 
undelivered, the representative has not offered any 
information indicating that the veteran's current address has 
changed or that telephone contact was attempted.  The record 
does not show he responded or otherwise advised the 
representative of a reason for failing to cooperate.   

Further, the information regarding the scheduling of 
examinations and contact with the veteran regarding his 
attendance is complete enough to allow the Board to make an 
informed determination on the question of whether good cause 
existed on the failure to report.  

The veteran's failure to respond to the recently issued SSOC 
in any manner to indicate he might have had good cause for 
not reporting allows the Board to reasonably conclude that he 
was not prejudiced by any omission of a direct reference to 
§ 3.655.

The record here contains the essential information for the 
factual determination of whether there was good cause for the 
veteran's failure to report.  Although arguably 
distinguishable from the situation in Engelke v. Gober, 10 
Vet. App. 396, 399 (1997), the facts of this case appear 
similar enough and do not appear to justify additional 
development.  

For example, there is no evidence to suggest that the 
veteran's whereabouts are unknown or that he not at his 
address of record.  He was contacted regarding the 
examination as indicated by the VAMC correspondence. Further, 
the record indicates there was an attempt through letter 
contact to insure compliance with the examination.  He did 
not report and neither he nor his representative has offered 
any reason for the failure to cooperate.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for an examination, the Board is 
satisfied that the veteran failed to report to the scheduled 
examination without good cause.  38 C.F.R. § 3.655.  
Therefore, the Board finds that the veteran's claim for 
increase must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


II.  IU

Factual Background

VA outpatient clinic records show that in May 1988 the 
veteran's complaints included frequent nightmares of 
experiences in Vietnam.  He admitted to drinking beer every 
once in a while, and was working as a mechanic.  It was noted 
that he had been increasingly more withdrawn, and his spouse 
did most of the talking.  The impression was depression.

The veteran was hospitalized at a VA medical facility in 
March 1989, with problems of dreams of war and anxiety around 
strangers after the Grenada invasion.  He was having sleep 
problems, and reported being off alcohol since he started his 
medications.  While hospitalized he underwent psychiatric 
evaluation.  His chief complaint was that being around people 
made him nervous.  Loud noises would make him feel he was in 
Vietnam and he would see himself being wounded by shrapnel 
and a buddy blown apart by a land mine.  It was noted that he 
had a GED, watched TV, built models, did household and yard 
chores, drove his car, shopped, and visited his parents 
weekly.  The veteran's past employment was listed, and it was 
noted that the veteran felt he was unable to work because he 
would get nervous around people.  On mental status evaluation 
his speech was normal, and he was relevant and coherent, and 
he was oriented in 3 spheres.  His mood was anxious and 
depressed and his affect was bland.  His judgment and insight 
were fair. The diagnosis was post-traumatic stress disorder.

VA outpatient clinic records show treatment for the veteran 
in 1989 and 1990.  In December 1989, and April 1990 it was 
noted that the veteran was sleeping well and not depressed 
with medication.

The records received from the Social Security Administration 
(SSA) show the veteran's claim for disability benefits was 
not approved in 1988 or 1989 applications.  

A psychiatric review in late 1990 found slight restriction in 
daily activities, and slight difficulty in maintaining 
functioning.  There was no deficiency in concentration or 
episodes of decomposition in the work setting. 

A medical assessment in early 1991 found severe limitation 
from anxiety, depression and suicidal ideation and PTSD.  The 
veteran was found to have an emotional disorder that impacted 
thinking, memory and intelligence.  He was felt to have good 
ability to follow work rules, interact with supervisors, 
follow simple job instructions and maintain personal 
appearance.  He was considered to have fair ability to relate 
predictably in a social situation, to demonstrate 
reliability, complete job instructions, follow detailed but 
not complex job instructions, function independently or 
maintain attention and concentration or relate to coworkers 
and use judgment in public.  He was found to have poor or no 
ability to behave in an emotionally unstable manner, deal 
with work stress or deal with the public.  

A psychological evaluation in 1991 showed an impression of 
major depression with anxiety secondary to PTSD and the 
recommendation for intensive psychotherapy and vocational 
rehabilitation.    

An SSA Administrative Law Judge (ALJ) found in 1991 that the 
veteran had not engaged in substantial gainful employment, 
tat the medical evidence established the veteran had severe 
PTSD with anxiety and depression, and that the severity of 
the impairments had precluded him from working for a least 12 
months, and that he had been under a "disability" as 
defined for SSA purposes since April 1988.  The SSA 
disability determination decision implementing the ALJ 
determination listed severe PTSD as the primary diagnosis and 
anxiety and depression as secondary diagnoses.

In an Agent Orange payment program form, dated in February 
1991, it was recorded that the veteran had symptoms of 
intrusive thoughts of traumatic combat experiences, 
nightmares, flashbacks, social withdrawal, intermittent 
insomnia, rage episodes, hypervigilance, exaggerated startle 
response, and emotional lability.  Dissociative episodes were 
also noted.  It was remarked that the veteran had chronic 
anxiety symptoms with autonomic instability.

The veteran's spouse, in a statement dated in March 1991, 
recounted the veteran's overdosing on medication, his 
problems coping with his children and being around people.  
In April 1991, the veteran was provided psychological 
evaluation and testing.  The diagnosis was PTSD, chronic, 
moderate-severe.

The veteran underwent VA psychiatric examination in May 1991, 
and at that time he complained of flashbacks, loud noises 
nightmares, tight places, and feeling depressed.  The 
diagnoses were PTSD and dysthymia.

When hospitalized in November and December 1991, the veteran 
complaints were: increase in mood swings; increased problems 
with anger control; increased feelings of rage; recent 
suicidal ideation with increased depression; anxiety; 
increased irritability; social withdrawal and isolation; 
increase in alcohol use in last 2 months as a result of 
depression; poor sleep with frequent nightmares; poor memory 
and concentration, and anhedonia.  Physical examination 
showed the veteran's liver to be 10 centimeters by 
percussion.  The identified problems to be addressed while 
hospitalized were depressive symptoms due to inability to 
verbalized feelings, and impaired coping with anger and 
nightmares related to PTSD.  At the time of discharge, the 
veteran appeared more spontaneous with pharmacotherapeutic 
intervention and he verbalized a decrease in depressive 
symptoms.

The veteran provided testimony before a hearing in February 
1992.  At that time he reported problems with being in tight 
places, and being around people, Transcript (T) 2.  He 
reported flashbacks, and at times losing 2 to 3 hours a day, 
not knowing where he is, T 5.  The veteran noted sleep 
problems, seeking quite places to get away, T 6.  A typical 
day described by the veteran was staying at home, sometimes 
fishing, sometimes visiting with his father when he would 
come over, and going for a ride to someplace where there is 
no one around, T 7.  The veteran's spouse also testified as 
to the veteran's problems with his temper, flashbacks, T 10, 
11.

VA psychiatric examination was conducted in April 1992.  The 
veteran described his military exploits.  He reported 
quitting alcohol in 1976, stated that now he was nervous all 
the time, since 1986.  Small rooms made him nervous because 
he spent a lot of time in tunnels in Vietnam, he didn't trust 
people, and had trouble falling asleep.  His flash backs were 
spontaneous, and involved his shrapnel wounds and a buddy 
being killed.  He no longer hunted or fished, and had bouts 
of depression.  He had lost interest in most things, and 
would drive around in his car, and watch television.  
Objectively his mood was depressed, anxious and withdrawn.  
He affect was appropriated, and his speech was normal, 
productive, relevant and coherent.  His judgment was said to 
be fair.  The diagnoses were PTSD, recurrent major 
depression, and alcohol abuse in remission.

VA outpatient clinic records show treatment for the veteran 
in 1992, 1993, and 1994.  In June 1993 it was noted that in 
regard to the veteran's anger control problems, he would get 
mad, and then "avoids/isolates, or gets drunk."  The veteran 
complained of decreased memory (visual and verbal), blank 
spells and smelling rotten smells for 5 years.  Later in June 
it was noted that he veteran would blank out when angry, and 
he was having repeated flashbacks so frequently that he could 
not attend therapy.  In late August 1993 the veteran 
underwent neuropsychological evaluation to evaluate reported 
visual and verbal memory complaints.  The veteran reported 
failing 4 grades in school starting in the fourth grade.  He 
quite at age 18, in the 9th grade.  He had problems with 
mathematics and grammar.  Episodes of head injury in service, 
and a 105 fever with malaria, in 1972, were reported.  The 
veteran reported consumption of 12 beers daily until 1988 
when he began taking psychotropic medication.  In the past 
year he had been drunk 4 times, and drank when he was angry.  
He endorsed symptoms of increased tolerance and blackouts.  
On observation the veteran was alert, oriented, generally 
attentive, and cooperative throughout the testing sessions.  
His affect was appropriate, and he appeared frustrated by 
some tasks that were difficult for him.  Despite the 
frustration he was generally persistent on tasks that were 
difficult and he appeared motivated to do well on the 
assessment.  His current complaints included a reported 
increase in verbal and visual memory problems over the past 5 
years, experiencing periods in which he "blanks out" for a 
few seconds on a daily basis.  Independent of the "blanking 
out" episodes he also reported flashbacks since Vietnam and 
olfactory hallucinations of rotten food for the past 5 years.  

The neuropsychological evaluation was interpreted as showing 
that in general most performances were consistent with 
premorbid estimates of overall intellectual functioning.  
However, his impaired ability to retain information over time 
raised the question temporal lobe dysfunction.  It was noted 
that while such dysfunction may reflect neurotoxic sequelae 
of his past substance abuse, his recent reports of "blanking 
out", olfactory hallucinations, and progression of memory 
problems deserved further consideration, and acute 
neuropathology, such as a subclinical presentation of seizure 
disorder, should be ruled out.  It was also noted that this 
dysfunction was not readily explained by his emotional 
distress as scores on tasks of attention, concentration, and 
immediate recall generally fell within normal limits.  

An outpatient neurology consult in December 1993, noted the 
veteran's complaints concerning his memory, blanking out, and 
rotten smells.  In March 1994 there was a diagnosis of 
amnestic dementia, probably pseudodementia of depression.

VA psychiatric examination was conducted in March 1994.  The 
veteran complained of nightmares, flashbacks, sleep problems, 
isolation being nervous around people.  On observation the 
veteran was tanned, cooperative, and pleasant.  His mood was 
euthymic and he admitted to abusing alcohol in the past but 
now only occasionally drank a beer.  His judgment was fair 
and his insight was limited.  The diagnoses were PTSD; 
alcohol abuse, in remission; major depression, recurrent, in 
remission; and nicotine dependence.  The degree of emotional 
impairment was said to be moderate.  It was noted that the 
veteran's medication was not felt to impair his industrial 
adaptability, as the Prozac should improve his performance at 
work.

Mental disorder examination of the veteran in June 1996 
reflects complaints of nightmares, anger, memory problems, 
and difficulty in crowds.  It was noted that between the two 
periods of service the veteran held about 5 or 6 jobs.  The 
veteran reported that it had been about 6 months since he had 
been in treatment, and he currently was on no medications.  
The veteran was dressed casually and not well groomed.  On 
observation the veteran offered very limited amount of 
information and most of it had to be extracted. He admitted 
to being paranoid all the time and having suicidal thoughts 
in the past but not now.  He stated that mostly he "gets 
angry."  His judgment was said to be poor because of his 
anger control, and his insight was nil.  He admitted to 
drinking heavily in service, but reported that he had not 
drunk anything in 4 years.  His mood was bland, and recent 
and remote memory was fair.  The veteran's concentration and 
attention span were mildly impaired.  The diagnoses were 
PTSD; major depression, recurrent, in remission; nicotine 
dependence; and alcohol abuse, said to be in remission.  A 
GAF (Global Assessment of Functioning Scale) score of 60 was 
given.

A contemporary social and industrial report noted that the 
report was based on interview with the veteran and his wife, 
and review of medical reports.  It was noted that he veteran 
handled his frustration with his children by hitting or 
running to the woods and hiding.  He reported feeling anxious 
around other people and found comfort in isolation.  The 
impression was that the veteran was cooperative, but distant, 
alert, and oriented in 3 spheres.  His recent memory was 
intact, but remote memory was questionable.  His judgment 
appeared to be fair but his insight was limited, and he 
appeared to depend on his wife to make decisions for him and 
his family.  When faced with family challenges he would 
respond in an adolescent manner by temper out burst or 
withdrawing to the extent of hiding (also characteristic of 
PTSD).  It was noted that he had not held a job for any 
significant amount of time prior to military service or 
after.  

VA psychiatric examination was completed in January 1997.  
The examiner noted reviewing the veteran's claims file, the 
evaluations in 1994, and June 1996, and the social and 
industrial report.  It was noted that the veteran only held 2 
jobs before service, the longest for about a year.  The 
veteran's complaints included nightmares of Vietnam, doing 
things he didn't remember doing, going "blank", sleep 
problems, depression, isolation and nervous around crowds.  
He handled his anger by leaving.  The veteran reported that 
he had received no treatment since 1994 because he didn't 
feel that his past treatment had helped.  The veteran 
provided a military and vocational history.  He reported that 
he had not drunk anything since 1987, and the examiner noted 
that on the last examination the veteran reported not 
drinking anything in the last 4 years.  On mental status 
evaluation, it was recorded that the veteran had a full beard 
and looked somewhat unkempt.  He was a poor historian and did 
not give much information, stating that he could not 
remember, or he had forgotten.  He was oriented in 3 spheres, 
his sensorium was clear and his mood was bland and somewhat 
empty.  He did appear to be particularly depressed, his 
recent memory was fair, and his remote memory was poor.  The 
veteran stated that he did not trust people but was not 
particularly paranoid.  

During the interview the veteran did appear to be 
particularly depressed and his recent memory was fair, but 
his remote memory was rather poor.  His concentration and 
attention span were mildly impaired.  The veteran denied any 
current suicidal or homicidal ideation.  His judgment was 
considered to be poor because of his poor anger control and 
his insight was virtually nil.  The diagnoses were PTSD; 
major depression, recurrent, in remission; nicotine 
dependence; and alcohol abuse, said to be in remission.  

The examiner reported a GAF score of 60, explaining that the 
veteran was moderately impaired.  He could work in a low-
stress job situation, preferably alone; however, his ability 
to work with pace, concentration, and persistence, would 
probably be moderately impaired.  His concentration and 
memory, especially past memory, was poor, and his 
concentration was limited but only mildly affected.  It was 
recommended that the veteran get involved in treatment.

VA outpatient records show in 1998 the veteran was found to 
be fully oriented with depressed affect and mood, no 
psychosis and fair insight and judgment and no suicidal or 
homicidal ideation.  The impression was PTSD and major 
depression without psychotic features.  A GAF score of 50 was 
assigned.

A psychiatric review completed in May 1998 for SSA purposes 
noted the veteran had a well-documented history of PTSD as an 
outpatient and as an inpatient and that the symptoms affected 
all aspects of daily living.  The examiner reported marked 
restriction of daily activities and marked difficulty in 
maintaining social functioning as well as frequent deficiency 
in concentration with failure to complete tasks.  The 
examiner found continual episodes of deterioration or 
decompensation in work or a work-like setting.  

The veteran current receives a 50 percent rating for PTSD, 10 
percent ratings for shell fragment wound residuals of the 
left upper arm and forearm and the right knee, which combine 
to 60 percent.  Noncompensable ratings are in effect for 
shell fragment wound residual so the posterior chest and 
right lateral chest and for malaria.  


Criteria

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation: Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  

Marginal employment may also be held to exist, on a facts 
found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination. 
38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  

Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. 
§ 4.16(b).


Analysis

As a preliminary matter, the Board notes that the veteran's 
claim for IU benefits is, in essence, a claim for increased 
rating which, in general, is well grounded.  The Board is 
satisfied that all relevant facts have been properly 
developed and that there is no further duty to assist with 
respect to the claim.  The Board has noted the current 
posture of the claim and the SSA determination.  It would 
seem reasonable not to delay the claim further as this appeal 
has been pending for nearly a decade in the appellate review 
of various issues.  Stegall, supra.

The claim for IU, in general, is not inextricably intertwined 
with an increased rating claim, as an individual 
unemployability claim does not necessarily require a specific 
disability rating for consideration.  Vettese v. Brown, 
7 Vet. App. 31 (1994).

The relevant facts show that the veteran completed several 
years of high school and has completed a GED and last worked 
in the late 1988 as a laborer.  He was granted SSA disability 
benefits in 1991.   

Regarding the veteran's compensable service-connected 
disabilities, a 50 percent rating for PTSD and individual 10 
percent ratings for a right knee disability and left upper 
extremity account for the compensable service-connected 
disabilities since 1992.  Based on the effective dates 
assigned for the left upper extremity and right knee, the 
veteran's combined rating of 60 percent has been in effect 
since 1992.  

The record reflects that the medical treatment the veteran 
has received in the time pertinent to this appeal has been 
directed more recently to the left upper extremity and PTSD.  
Upon review of the record, the Board finds that there is 
substantial evidence supporting a total rating for 
compensation purposes based on IU.  

The Board has noted that the veteran has several compensable 
service-connected disabilities and that a psychiatric 
disorder that is service-connected has been reported 
significantly disabling.  The SSA apparently has viewed the 
PTSD as appreciably significant in preventing gainful 
employment.  The record as it now stands would lead one to 
conclude reasonably that the orthopedic and neurologic 
disorders are not as prominent at this time.  He has not 
worked for any significant period since 1988 and it does not 
appear that he is a viable candidate for gainful employment 
in view of his multiple system disabilities.  

The Board does not overlook the opinions on recent VA 
examinations directed to the veteran's employability.  The 
SSA record that includes probative evidence of the level of 
psychiatric impairment conflicts with the VA assessment.  
However the Board observes that VA outpatient record 
corresponding to the 1998 SSA review show a decrease in the 
GAF assigned from previous VA examinations. The psychiatric 
disability predominates.   

The most recent examination of record in 1998 focused on 
PTSD.  Viewed objectively, the record, in particular the 
course of the principal service connected psychiatric 
disability as reflected in VA and SSA reports does appear to 
provide a plausible basis for a favorable decision on this 
matter.  Significantly, the veteran was apparently not 
scheduled for a VA psychiatric examination in 1998 after 
contemporaneous VA outpatient and SSA records showed 
deterioration in his disability.

The Board does not find of record evidence of such probative 
weight against the claim so as to place the preponderance of 
the evidence against the claim.  There is none that indicates 
that but for a nonservice-connected disability, the veteran 
would have been capable of working at any time recently, the 
service-connected disabilities notwithstanding.  

Although the RO continued to deny IU entitlement in 1999, the 
SSA decision and pertinent examinations viewed collectively 
did not appear to offer evidence that would, when viewed 
collectively, preponderate against the claim for IU benefits.  
The SSA decision no doubt considered the veteran's education 
and work background and also found his complaints credible.  
The SSA examiner in 1998 concluded in essence that PTSD 
resulted in significantly disabling limitations on any type 
of employment that the veteran could perform.  The impact of 
the veteran's right knee and left upper extremity cannot be 
ignored, although PTSD appears to be in the forefront of 
appreciably disabling disabilities.  Accordingly, the Board 
finds that the evidentiary record supports a total rating for 
compensation purposes based on IU.  Vettese, 7 Vet. App. at 
35.  



ORDER

An increased evaluation for shell fragment wound scar, left 
lateral chest area is denied.

An increased evaluation for shell fragment wound scar, left 
posterior chest area is denied.

Entitlement to a total disability rating based on IU is 
granted, subject to the regulations governing the payment of 
monetary awards.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

